Citation Nr: 0005357
Decision Date: 03/29/00	Archive Date: 09/08/00

DOCKET NO. 99-00 137A              DATE MAR 29, 2000

On appeal from the Department of Veterans Affairs Regional Office
St. Petersburg, Florida

ORDER

The following corrections are made in a decision issued by the
Board in this case on February 29, 2000: The issue on the title
page should read as follows: Entitlement to payment or
reimbursement of unauthorized medical expenses for outpatient
podiatry care by J. G. Ralls, Jr., DPM, PA, on March 16, 1998, May
26, 1998, July 31, 1998, and October 5, 1998.

A. BRYANT 
Member, Board of Veterans' Appeals




Citation Nr: 0005357  
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  99-00 137A)     DATE
     )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for outpatient dental care by J. G. Ralls, 
Jr., DPM, PA, on March 16, 1998, May 26, 1998, July 31, 1998, 
and October 5, 1998.


REPRESENTATION

Appellant represented by:The American Legion




FINDINGS OF FACT

1.   The veteran in this case was honorably discharged in May 
1986 with over 20 years of active duty service.

2.   On February 22, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

Following a grant of the benefits sought on appeal, see 
Memorandum from Program Coordinator, Clinic of Jurisdiction, 
VA Medical Center, Biloxi, Mississippi, to Adjudication 
Control, St. Petersburg, Florida, Regional Office, dated 
March 19, 1999, the appellant notified the Board, through his 
representative by Memorandum dated February 22, 2000, that he 
withdrew this appeal.  He has pending compensation claims at 
the aforementioned Regional Office for which he desires 
further development and adjudication without delay.  Hence, 
there remain no allegations of errors of fact or law for 
consideration by the Board at this time.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice. 


ORDER

The appeal is dismissed.



           
A. BRYANT
     Member, Board of Veterans' Appeals


 




